 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     NISHA BROOKS-WHITTINGTON
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Nisha_Brooks-Whittington@fd.org
 6
 7   Attorney for Gregorio Godinez

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:19-cr-00174-APG-NJK
12                  Plaintiff,                           STIPULATION TO CONTINUE
13                                                       PRETRIAL MOTION DEADLINES
            v.
                                                         (Fourth Request)
14   GREGORIO GODINEZ, JONATHAN GARCIA
     AND ELIO RAMIREZ-GUERRERO,
15
16
                    Defendants.
17
18
19          IT    IS    HEREBY       STIPULATED         AND      AGREED,        by    and    between
20   Nicholas A. Trutanich, United States Attorney, and Robert Knief, Assistant United
21   States Attorney, counsel for the United States of America, and Rene L. Valladares, Federal
22   Public Defender, and Nisha Brooks-Whittington, Assistant Federal Public Defender, counsel
23   for Gregorio Godinez, and Yi Lin Zheng, counsel for Jonathan Garcia, and Donald J. Green,
24   counsel for Elio Ramirez-Guerrero that the previously ordered deadline for filing of pretrial
25   motions be vacated and that the parties herein shall have to and including April 22, 2020, within
26   which to file the Defendants’ pretrial motions currently due March 23, 2020.
 1           IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
 2   shall have to and including May 6, 2020, 2020, to file any and all responsive pleadings,
 3   currently due April 6, 2020.
 4           IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
 5   shall have to and including May 13, 2020, 2020, to file any and all replies to dispositive motions,
 6   currently due April 13, 2020.
 7           The Stipulation is entered into for the following reasons:
 8           1.     In light of the recent events surrounding the COVID-19 pandemic and the Center
 9   for Disease Control’s guidelines recommending social distancing from others when possible of
10   approximately 6 feet, undersigned counsels request a continuance to allow time to meet with
11   their clients to discuss the case, to determine whether to file any pretrial motions and if so, to
12   prepare the pretrial motions for filing, and to further decide how to best proceed with the case.
13           2.     The defendants are incarcerated and do not object to the continuance.
14           3.     The parties agree to the continuance.
15           4.     The additional time requested herein is not sought for purposes of delay, but
16   merely to allow counsel for defendants sufficient time within which to discuss the proposed
17   resolution with his client.
18           5.     Additionally, denial of this request for continuance could result in a miscarriage
19   of justice.
20   ///
21   ///
22   ///
23
24
25
26
 1        This is the fourth stipulation to continue filed herein.
 2
 3        DATED this 19th day of March 2020.
 4   RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
     Federal Public Defender                         Acting United States Attorney
 5
 6       /s/ Nisha Brooks-Whittington                    /s/ Robert Knief
     By_____________________________                 By_____________________________
 7
     NISHA BROOKS-WHITTINGTON                        ROBERT KNIEF
 8   Assistant Federal Public Defender               Assistant United States Attorney

 9
        /s/ Yi Lin Zheng
10   By_____________________________
     YI LIN ZHENG
11   Counsel for Jonathan Garcia
12
13     /s/ Donald J. Green
     By_____________________________
14
     DONALD J. GREEN
15   Counsel for Elio Ramirez-Guerrero
16
17
18
19
20
21
22
23
24
25
26
 1                                 UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                            Case No. 2:19-cr-00174-APG-NJK
 4
                    Plaintiff,                            FINDINGS OF FACT, CONCLUSIONS
 5
                                                          OF LAW AND ORDER
             v.
 6
     GREGORIO GODINEZ, JONATHAN GARCIA
 7   AND ELIO RAMIREZ-GUERRERO,
 8                  Defendants.
 9
10                        FINDINGS OF FACT, CONCLUSIONS OF LAW

11           Based on the pending Stipulation of counsel, and good cause appearing therefore, the
12   Court finds that:
13           1.     In light of the recent events surrounding the COVID-19 pandemic and the Center
14   for Disease Control’s guidelines recommending social distancing from others when possible of
15   approximately 6 feet, undersigned counsels request a continuance to allow time to meet with
16   their clients to discuss the case, to determine whether to file any pretrial motions and if so, to
17   prepare the pretrial motions for filing, and to further decide how to best proceed with the case.
18           2.     The defendants are incarcerated and do not object to the continuance.
19           3.     The parties agree to the continuance.
20           4.     The additional time requested herein is not sought for purposes of delay, but
21   merely to allow counsel for defendants sufficient time within which to discuss the proposed
22   resolution with his client.
23           5.     Additionally, denial of this request for continuance could result in a miscarriage
24   of justice.
25
26
 1                                               ORDER

 2          IT IS THEREFORE ORDERED that the parties herein shall have to and including
 3   April 22, 2020, within which to file the Defendant’s pretrial motions.
 4          IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
 5   shall have to and including May 6, 2020, 2020, to file any and all responsive pleadings.
 6          IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
 7   shall have to and including May 13, 2020, 2020, to file any and all replies to dispositive motions.
 8          DATED this 19th
                       ____ day of March 2020.
 9
10                                                  UNITED STATES MAGISTRATE JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
